134 F.3d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Donald MARUTZ, Defendant-Appellant.
No. 96-10178.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 13, 1998*Decided Jan. 21, 1998.

1
Before WALLACE and THOMPSON, Circuit Judges, and REA,** District Judge.

ORDER

2
In our prior disposition, we held that "there was no error in the calculation of Marutz's sentence."   Marutz was not allowed his right to allocution.  We vacated the sentence, and remanded for him to be allowed this right to determine whether, after hearing from Marutz, the district court would exercise discretion to depart downward.


3
The district court granted the right of allocution to Marutz, chose not to depart downward, and that determination was not challenged by Marutz on this appeal.  As this was the only issue for which there was a vacation and remand, we now affirm the imposition of the sentence.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable William J. Rea, United States District Judge, Central District of California, sitting by designation